

EXHIBIT 10.2
MPLX LP
2018 INCENTIVE COMPENSATION PLAN
PHANTOM UNIT AWARD AGREEMENT


MPC OFFICER




As evidenced by this Award Agreement and under the MPLX LP 2018 Incentive
Compensation Plan (the “Plan”), MPLX GP LLC, a Delaware limited liability
company (the “Company”), the general partner of MPLX LP, a Delaware limited
partnership (the “Partnership”) has granted to [NAME] (the “Participant”), an
officer of Marathon Petroleum Corporation, the parent corporation of the Company
(“MPC”) in connection with benefits conferred on the Company and the Partnership
for their service as an officer of MPC, on [DATE] (the “Grant Date”), [NUMBER]
Phantom Units, with each Phantom Unit representing the right to receive a Unit
of the Partnership, subject to the terms and conditions in the Plan and this
Award Agreement. The number of Phantom Units awarded is subject to adjustment as
provided in the Plan, and the Phantom Units hereby granted are also subject to
the following terms and conditions:


1.    Relationship to the Plan. This grant of Phantom Units is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Board. Except
as defined in this Award Agreement, capitalized terms shall have the same
meanings given to them under the Plan. To the extent that any provision of this
Award Agreement conflicts with the express terms of the Plan, the terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.


2.    Vesting and Forfeiture of Phantom Units.


(a)    Subject to paragraph 3, the Phantom Units shall vest in three cumulative
annual installments, as follows:


(i)
one-third of the Phantom Units shall vest on the first anniversary of the Grant
Date;



(ii)
an additional one-third of the Phantom Units shall vest on the second
anniversary of the     Grant Date; and



(iii)
all remaining Phantom Units shall vest on the third anniversary of the Grant
Date;



provided, however, that the Participant must be in continuous Employment from
the Grant Date through the applicable vesting date in order for the applicable
Phantom Units to vest. If the Employment of the Participant is terminated for
any reason (including non-Mandatory Retirement) other than one listed in
subparagraph (b)(i) – (iii) of this Paragraph 2, any Phantom Units that have not
vested as of the date of such termination of Employment shall be immediately and
100% forfeited to the Company.


(b)    Subject to paragraph 3, the Phantom Units shall immediately vest in full,
irrespective of the limitations set forth in subparagraph (a) above, upon the
occurrence of any of the following events, provided such termination of
Participant’s Employment constitutes a separation from service (within the
meaning of Section 409A of the Code):


1



--------------------------------------------------------------------------------






(i)
the Participant’s death;



(ii)
the termination of the Participant’s Employment due to Mandatory Retirement; or



(iii)
the Participant’s Qualified Termination, provided, that the Participant has been
in continuous Employment from the Grant Date to the Qualified Termination.



3.     Forfeiture of Phantom Unit if Award Not Timely Accepted. This Award is
conditioned upon and subject to the Participant accepting the Award by signing
and delivering to the Company this Award Agreement, or otherwise electronically
accepting the Award in such manner as the Board may in its discretion determine,
no later than 11 months after the Grant Date. If the Participant does not timely
accept this Award, all Phantom Units subject to this Award shall be forfeited to
the Company. In the event of the Participant’s death or incapacitation prior to
accepting the Award, the Company shall deem the Award as being accepted by the
Participant.


4.    Distributions. During the period of time between the Grant Date and the
date the Phantom Units are settled, for any distributions from the Partnership
on outstanding Units of the Partnership, the Participant shall be credited with
the equivalent of all of the distributions that would be payable with respect to
the Unit of the Partnership represented by each Phantom Unit, including any
fractional Phantom Units, then credited to the Participant and the amount
related to such credited distributions shall be accrued as a credit to the
Participant’s account on the date such distribution is made. Any additional cash
or Phantom Units granted pursuant to this Paragraph 4 shall be subject to the
same terms and conditions applicable to the Phantom Units to which these
distributions relate, including, without limitation, the restrictions on
transfer, forfeiture, settlement and distribution provisions contained in this
Award Agreement or the Plan.


5.    Settlement and Issuance of Units. Subject to the terms of the Plan, all
vested amounts payable to the Participant in respect of the Phantom Units,
including the issuance of Units of the Partnership pursuant to this Paragraph 5,
shall be settled in Units and for cash accruals credited under Paragraph 4
above, in cash, within 60 days following the vesting date. During the period of
time between the Grant Date and the date the Phantom Units settle, the Phantom
Units will be evidenced by a credit to a bookkeeping account evidencing the
unfunded and unsecured right of the Participant to receive Units, subject to the
terms and conditions applicable to the Phantom Units. Following vesting and upon
the settlement date as described above, the Participant shall be entitled to
receive a number of Units of the Partnership equal to the total of the number of
Phantom Units granted, with any fractional Phantom Units remaining settled in
cash. Such Units shall be issued and registered in the name of the Participant.
The Participant shall not have the right or be entitled to exercise any voting
rights, receive distributions or have or be entitled to any rights as a
Partnership unitholder in respect of the Phantom Units until such time as the
Phantom Units have vested and been settled and corresponding Units of the
Partnership have been issued.


6.    Taxes. Pursuant to the applicable provisions of the Plan, the Company or
its designated representative shall have the right to withhold applicable taxes
from the Units otherwise deliverable to the Participant due to the vesting of
Phantom Units pursuant to Paragraph 2, or from other compensation payable to the
Participant, at the time of the vesting and delivery of such Units. Because the
Participant is an employee of Marathon Petroleum Corporation (“MPC”), and
provides beneficial services to the Company through Participant’s Employment
with MPC, MPC as the employer of Participant shall be the designated
representative for purposes of payroll administration of the Award and
withholding of applicable taxes at the time of vesting.


2



--------------------------------------------------------------------------------






7.    Conditions Precedent. This Paragraph 7 shall apply to this Award
notwithstanding any other provision of this Award Agreement to the contrary. The
Participant’s services to the Company, the Partnership and MPC and their
Affiliates (the “Company Group”) are unique, extraordinary and essential to the
business of the Company Group, particularly in view of the Participant’s access
to the confidential information and trade secrets of members of the Company
Group, such as, the Company, the Partnership and MPC. Accordingly, in
consideration of this Award Agreement and by accepting this Award, the
Participant agrees that in order to otherwise vest in any right to payment of
Phantom Units under Paragraph 2, the Participant must satisfy the following
conditions to and including the vesting date for each applicable annual
installment or other applicable portion of the Award, and including any
distribution right under the Award, under the vesting provisions in Paragraph 2:


(a)    The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates (the “Restricted Period”), directly or
indirectly, serve as an officer, director, owner, contractor, consultant, or
employee of any the following organizations (or any of their respective
subsidiaries or divisions): BP plc, Chevron Corporation; ExxonMobil Corporation,
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Buckeye Partners, L.P.; DCP Midstream Partners, L.P; Enterprise
Product Partners; Gas; Genesis Energy, L.P.; Holly Energy Partners L.P.;
Magellan Midstream Partners, L.P.; Phillips 66 Partners, L.P.; Plains All
American Pipeline L.P.; Western Gas Equity Partners, or otherwise engage in any
business activity directly or indirectly competitive with the business of the
any member of the Company Group as in effect from time to time.


(b)    The Participant agrees that during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates, the Participant will not, alone or in
conjunction with another party, hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
individual who is currently engaged, or was engaged at any time during the six
month period prior such event, as an employee, contractor or consultant of any
member of the Company Group.


(c)    The Participant agrees that the Participant may not, either during the
Participant’s Employment or thereafter, make or encourage others to make any
public statement or release any information or otherwise engage in any conduct
that is intended to, or reasonably could be foreseen to, embarrass, criticize or
harm the reputation or goodwill of the any member of the Company Group, or any
of their employees, directors or shareholders; provided that this shall not
preclude the Participant from reporting to the Company’s management or directors
or to the government or a regulator conduct the Participant believes to be in
violation of the law or the Code of Business Conduct (or similar code or rules)
of any member of the Company Group or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.


(d)    The Participant agrees and understands that the members of the Company
Group own and/or control information and material which is not generally
available to third parties and which the members of the Company Group consider
confidential, including, without limitation, methods, products, processes,
customer lists, trade secrets and other information applicable to its business
and that it may from time to time acquire, improve or produce additional
methods, products, processes, customers lists, trade secrets and other
information (collectively, the “Confidential Information”). The Participant
acknowledges that each element of the Confidential Information constitutes a
unique and valuable asset of the members of the Company Group, and that certain
items of the Confidential Information have been acquired from third parties upon
the express condition that such items would not be disclosed to all or certain


3



--------------------------------------------------------------------------------




members of the Company Group and the officers and agents thereof other than in
the ordinary course of business. The Participant acknowledges that disclosure of
the Confidential Information to and/or use by anyone other than in the Company,
the Partnership’s, or MPC’s or other Company Group member’s ordinary course of
business would result in irreparable and continuing damage to the Company, the
Partnership and/or MPC and/or other members of the Company Group. Accordingly,
the Participant agrees to hold the Confidential Information in the strictest
secrecy, and covenants that, during the term of the Participant’s Employment or
at any time thereafter, the Participant will not, without the prior written
consent of the Board, directly or indirectly, allow any element of the
Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by the
Participant or by any third parties, except in effecting the Participant’s
duties for the Company, the Partnership and/or MPC and/or other Company Group
members in the ordinary course of business.


(e)    The Participant agrees that in addition to the forfeiture provisions
otherwise provided for in this Award Agreement, upon the Participant’s failure
to satisfy in any respect of any of the conditions described in Paragraphs 7
(a), (b), (c) or (d), any unvested and unpaid portion of this Award at the time
of such breach shall be forfeited, and the rights of the Participant and the
obligations of the Company under this Award Agreement shall be satisfied in
full, in each case to the extent permitted by applicable law.


8.    Forfeiture or Repayment Resulting from Forfeiture Event.


(a)    If there is a Forfeiture Event either during the Participant’s Employment
or within two years after termination of the Participant’s Employment, then the
Board may, but is not obligated to, cause all of the Participant’s unvested
Phantom Units to be forfeited by the Participant and returned to the Company.


(b)    If there is a Forfeiture Event either during the Participant’s Employment
or within two years after termination of the Participant’s Employment, then with
respect to Phantom Units granted under this Award Agreement that have vested,
the Board may, but is not obligated to, require that the Participant pay to the
Company an amount (the “Forfeiture Amount”) up to (but not in excess of) the
lesser of (i) the value of such previously vested Phantom Units as of the date
such Phantom Units vested or (ii) the value of such previously vested Phantom
Units as of the date on which the Board makes a demand for payment of the
Forfeiture Amount. Any Forfeiture Amount shall be paid by the Participant within
60 days of receipt from the Company of written notice requiring payment of such
Forfeiture Amount.


(c)    This Paragraph 8 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Company with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
8 shall not apply to the Participant following the effective time of a Change in
Control.


(d)    Notwithstanding the any other provision of this Award Agreement to the
contrary, the Participant agrees that the Company may also require that the
Participant repay to the Company any compensation paid to the Participant under
this Award Agreement, as is required by the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the regulations thereunder or any
other “clawback” provisions as required by law or by the applicable listing
standards of the exchange on which the Units of the Partnership are listed for
trading.


9.    Nonassignability. Upon the Participant’s death, the Phantom Units credited
to the Participant under this Award Agreement shall be transferred to the
Participant’s estate and upon such transfer settled in Units of the Partnership.
Otherwise, the Participant may not sell, transfer, assign, pledge or otherwise
encumber any portion of the


4



--------------------------------------------------------------------------------




Phantom Units, and any attempt to sell, transfer, assign, pledge or encumber any
portion of the Phantom Units shall have no effect.


10.    Nature of the Grant. Under this Award Agreement, the Participant is
subject to condition that this Award of Phantom Units is voluntary and
occasional and this Award Agreement does not create any contractual or other
right to receive future Awards of Phantom Units, or benefits in lieu of Phantom
Units even if Phantom Units have been awarded repeatedly in the past.


11.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any subsidiary or successor, nor shall it give such entities
any rights (or impose any obligations) with respect to continued performance of
duties by the Participant.


12.    Modification of Instrument. Any modification of this Award Agreement
shall be binding only if evidenced in writing and signed by an authorized
representative of the Company, provided that no modification may, without the
consent of the Participant, adversely affect the rights of the Participant
hereunder.


13.    Officer Holding Requirement. Participant agrees that any Units of the
Partnership received by the Participant in settlement of this Award shall be
subject an additional holding period of one year from the date on which the
Award is settled, during which holding period such Units (net of any Units of
the Partnership used to satisfy the applicable tax withholding requirements) may
not be sold or transferred by the Participant. This holding requirement shall
cease to apply upon the death, retirement or other separation from service of
the Participant during the holding period.


14.    Section 409A. This Award is intended to comply with or be exempt from the
requirements of Section 409A of the Code. Notwithstanding the foregoing, if the
Participant is a “specified employee” as determined by the Company in accordance
with its established policy, any settlement of any amount in this Award
Agreement which would be a payment of deferred compensation within the meaning
of Section 409A of the Code with respect to the Participant as a result of the
Participant’s separation from service as defined under Section 409A of the Code
(other than as a result of death) and which would otherwise be paid within six
months of the Participant’s separation from service shall be paid on the date
that is one day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the date that otherwise complies
with the requirements of Section 409A of the Code. In addition, notwithstanding
any provision of the Plan or this Award Agreement to the contrary, any
settlement of the Phantom Units granted in this Award Agreement that would be a
payment of deferred compensation within the meaning of Section 409A of the Code
with respect to the Participant and is a settlement as a result of the
Participant’s separation from service in connection with a Change in Control,
the term “Change in Control” under the Plan shall mean a change in ownership or
change in effective control for purposes of Section 409A of the Code. The
payment of each amount under this Award Agreement is deemed as a “separate
payment” for purposes of Section 409A of the Code.




15.    Definitions. For purposes of this Award Agreement:


“Employment” means employment with the Company or any of its subsidiaries or
Affiliates including but not limited to MPC and its subsidiaries and Affiliates.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant


5



--------------------------------------------------------------------------------




is on Disability status. The length of any period of Employment shall be
determined by the Company or the subsidiary or Affiliate that either (a) employs
the Participant or (b) employed the Participant immediately prior to the
Participant’s termination of Employment.


“Forfeiture Event” means the occurrence of at least one of the following events:
(a) the Company is required, pursuant to a determination made by the Securities
and Exchange Commission or by the Board, or an authorized subcommittee of the
Board, to prepare a material accounting restatement due to the noncompliance of
the Company with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Board determines that (i) the
Participant knowingly engaged in the misconduct, (ii) the Participant was
grossly negligent with respect to such misconduct or (iii) the Participant
knowingly or grossly negligently failed to prevent the misconduct or (b) the
Board concludes that the Participant engaged in fraud, embezzlement or other
similar misconduct materially detrimental to the Company.


“Mandatory Retirement” means termination of Employment as a result of the
Company’s policy, if any, in effect at the time of the Grant Date, requiring the
mandatory retirement of officers and/or other employees upon reaching a certain
age or milestone.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the MPLX LP Executive Change in Control Severance Benefits
Plan, as in effect on the Grant Date, and such definition and associated terms
are hereby incorporated into this Award Agreement by reference.


 
 
MPLX GP LLC
 
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
Authorized Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





6

